                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


CARLA FRANCO, Individually
and as Personal Representative of the
Estate of Hipolito Q. Franco, deceased,

        Appellant,

v.                                                                  CV 19-00381 KG/JHR

MANUELA Q. FRANCO, et al.,

        Appellee.


                                      FINAL JUDGMENT

        Pursuant to Rule 58(a) of the Federal Rules of Civil Procedure, and consistent with the

Order Adopting the Magistrate Judge’s Proposed Findings and Recommended Disposition filed

contemporaneously herewith, the Court issues its separate judgment finally disposing of this

case.

        IT IS ORDERED, ADJUDGED, AND DECREED that this appeal is DISMISSED

WITHOUT PREJUDICE.



                                             ________________________________
                                             UNITED STATES DISTRICT JUDGE
